Browne.
The' Plaintiff in Error was convicted of manslaughter, on an indictment charging him with murder.
The assignments of error are grouped under two heads: *187Those relating- to the sufficiency of the evidence to sustain the verdict, and-those relating- to the charges of the Court.
The testimony Avas circumstantial. Each circumstance in itself Avas slight, but together the jury could have regarded them as sufficient to Avar rant them in finding the defendant guilty of murder in the first degree.
The killing Avas cold-blooded, deliberate and premeditated. A motive for the defendant to commit the act Avas established. The verdict Avas for manslaughter. Under the provisions of Section 6110, Eevised General Statutes, 1920, Avhich has received the sanction of this Court, this verdict must be sustained, notAvithstanding its incongruity.
We find no error in the charges complained of. Tf there had been no charge on the subject of reasonable doubt, except that found in the one relating to the alibi sought to be established, a different question would be presented. But the trial Court gave very clear and very fair charges covering the question of reasonable doubt, as well as on all the issues submitted to the jury for consideration.
AVhere the evidence conflicted, the jury resolved it against the defendant. Nothing appears from the record that Avarrants us in saying the testimony Avas AAdiolly insufficient to support the verdict, or that the jury was influenced by considerations other than tire evidence.
The judgment is affirmed.^
Taylor, C. J., and Ellis, J., concur.
Whitfield, P. J.,,and West and Terrell, J. J., concur.